configurable number of virtuaDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Preliminary Amendment filed on 8/5/2022.
Claims 21-40 are pending. Claims 1-20 are cancelled. Claims 21, 25, 26, 27, 28, 29, 30, 38, 39, 40 have been amended.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21, 30, 31, 32, 33, 34, 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Paltashaev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Challenger et al. (US 20150095917 A1, hereinafter Challenger)

Regarding Claim 21, Paltashev teaches an apparatus (Paltashev, Paragraph [0033], FIG. 1 is a diagram of a hardware model) comprising:
a plurality of [[ shared ]] resources comprising: a plurality of programmable processing cores configured to process graphics primitives and corresponding data (Paltashev, Paragraph [0018], [0021], “a primitive object may be processed in the data flow model which may contain a number of sets of primitives' associated numerical and control data”; Paragraph [0046], “FIG. 1, which may be configured to comprise a command stream processor”; “In a multiprocessor configuration, thread scheduling may be accomplished according to load sharing techniques. Load sharing may call for the load being distributed evenly across the various microprocessors in the pool); and
a plurality of fixed-function hardware units, wherein the shared resources are allocated to implement a configurable number of virtual graphics pipelines (Paltashev, Paragraph [0027], [0069], “For graphics processing applicati1ons, the features described above have historically included fixed function and programmable hardware based pipeline solutions”; All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table; [0069], Data may also be communicated by bus 79 to the entity descriptor table 78, which is configured to contain information about assigned packets' data relation, allocation, readiness, and the current stage of processing; All logical FIFOs used for a virtual graphics pipeline are implemented using the descript or table 78 and stage parser 82 having a stage pointer table 83; it is noted the pipeline are defined in the table and table designed to configurable based on information to process)
wherein the virtual graphics pipelines are to concurrently execute commands that are fed to each virtual graphics pipeline (Paltashev, Paragraph [0069], “All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83”; Paragraph [0017], “an application can be a set of threads that cooperate and execute concurrently in the same address space but using different processors”)
each virtual graphics pipeline includes a configurable number of [[ shared ]] resources each virtual graphics pipeline is mapped to memory hierarchy resources of the apparatus. (Paltashev, Paragraph [0013], [0017], [0020], [0026], [0069], Dynamic scheduling of processors may be implemented in an object that is oriented graphics pipeline. A reorder buffer may be configured as a content addressable memory (CAM) where the tag is used for a data search; a destination register number of a subsequent instruction may be applied to a reorder buffer and the entry containing this register number <read on configurable number of resources> may also be identified. The second configuration is dynamic assignment, as similarly described above, which calls for tasks being assigned to any processor from the pool depending upon available resources” Paragraph [0049], stage to stage through the processing pipeline (Figs. 5-9) as well as physical memory allocation <read on memory hierarchy resource> [0059], the global spreader 12 may be configured to perform a variety of actions. First, the global spreader 12 may seek a suitable execution block, such as execution block 17, using its resource requirement/allocation information; All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table . it is noted the register number of resources is configurable and allocated to the physical memory allocation in the graphic pipeline), and 
Paltashev does not explicitly disclose shared [[ resources wherein each virtual graphics pipeline includes a configurable number of ]] shared [[ resources, and wherein each virtual graphics pipeline is mapped to memory hierarchy resources of the apparatus.]] 
However, Challenger teaches a plurality of shared resources (Challenger, Paragraph [0046], The DUCC-Shares 262 may reside on a shared resource (such as shared memory) accessible by one or more of the Nodes), 
wherein each virtual graphics pipeline includes a configurable number of shared resources (Challenger, Paragraph [0041], The number of pipelines 246 and threads per pipeline may be configurable per Job 238. [0079], This information may be published for use by the. Agents 258 to enforce Linux Control Group limitations on storage used by the corresponding entity using such DUCC Shares 262 (for example, a pipeline 246). Employing Linux Control Groups is analogous to defining virtual machines of a certain size), and wherein each virtual graphics pipeline is mapped to memory hierarchy resources of the apparatus (Challenger, Paragraph [0046], physical or virtual memory space, which the DUCC System 200 may divide into equal DUCC-Shares). and the virtual graphics pipelines are reconfigured in response to system events or user input (Challenger, Paragraph [0046], The size of the DUCC-Shares 262 may differ from one embodiment of the invention to the next, and may be made dynamically configurable such that the size changes depending on the number and types of Jobs 238 that run on the DUCC System 200 at a given time. such that each Job 238 is allocated one JD-Share and, based upon a memory size specified by a requesting user 210).
Challenger and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Challenger provided configurable shared resources controlled by the memory controller when dealing with virtual memory space of graphics pipeline. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate shared resources allocation taught by Challenger into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able to use controller dynamically adjust the shared resources allocated on memory structure depends on the tasks is executing in order to achieve more efficiently process graphic data without losing any losing any functionality.

Regarding Claim 30, it recites limitations similar in scope to the limitations of Claim 21 but as a method and the combination of Paltashev and Challenger teaches all the limitations as of Claim 21. Therefore, is rejected under the same rationale.

Regarding Claim 31, the combination of Paltashev and Challenger teaches the invention in Claim 30.
The combination further teaches dispatching the commands to the configurable number of queues for execution by virtual graphics pipelines associated with the configurable number of queues (Paltashev, Paragraph [0015], [0017], “the multiprocessor pool may have special dispatch cues where tasks and threads are waiting for assignment and execution, as well as for I/O event completion”; “real-time scheduling processors use processor assignment to task in threads”).

Regarding Claim 32, the combination of Paltashev and Challenger teaches the invention in Claim 31.
The combination further teaches activating the queues and synchronizing applications based on priority and detected activity information (Paltashev, Paragraph [0017], [0076], [0088], The second configuration is dynamic assignment, as similarly described above, which calls for tasks being assigned to any processor from the pool depending upon available resources and task priority. The logic rename table has one or more controllers providing activity and updates to the table. the queue and cache controller's stage parser 82 may direct the transformed geometry and raw attributes to be transferred so that the attribute transform and lightening shader operation may be performed. The resulting data may be stored again in cache memory).

Regarding Claim 33, the combination of Paltashev, Challenger teaches the invention in Claim 32.
The combination further teaches mapping the configurable number of pipeline stages to the memory hierarchy (Challenger, Paragraph [0041], [0064], [0065], The number of pipelines 246 and threads per pipeline may be configurable per Job. Each Factory-214e created state representation may include a variety of fields and associated information, such as: Standard information, such as a unique identifier assigned by the DUCC System 200; scheduling threads per DUCC-Share 262; scheduling memory size; scheduling memory units Job Driver 253 information).
Challenger and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Challenger provided configurable number of stages  controlled by the memory hierarchy when dealing with graphics pipeline. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate pipeline stages allocation taught by Challenger into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able to use controller dynamically adjust the numbers  allocated on memory structure to different pipeline stages depends on the tasks is executing in order to achieve the high efficiency graphic data process.

Regarding Claim 34, the combination of Paltashev and Challenger teaches the invention in Claim 32.
The combination further teaches modifying the configurable number of pipelines that are implemented using the resources of the plurality of programmable processing cores and the plurality of fixed-function hardware units (Paltashev, Paragraph [0015], “real-time scheduling processors use processor assignment to task in threads (resource allocation).”; Paragraph [0052], “using the status information of the execution blocks and data received from the fixed function units 21.  In interaction with the execution blocks' local queue-cache controller 51, as shown in FIG. 4, the global spreader 12 creates new entities to push into a logical pipeline”).

Regarding Claim 36, the combination of Paltashev and Challenger teaches the invention in Claim 30.
The combination further teaches configured to execute commands using resources of the plurality of programmable processing cores and the plurality of fixed-function hardware units (Paltashev, Paragraph [0015], “real-time scheduling processors use processor assignment to task in threads (resource allocation).”; Paragraph [0052], “using the status information of the execution blocks and data received from the fixed function units 21.  In interaction with the execution blocks' local queue-cache controller 51, as shown in FIG. 4, the global spreader 12 creates new entities to push into a logical pipeline”).
Paltashev does not expressly disclose but Snyder teaches modifying the configurable number of virtual pipe stages (Challenger, Paragraph [0041], [0064], [0065], The number of pipelines 246 and threads per pipeline may be configurable per Job. Each Factory-214e created state representation may include a variety of fields and associated information, such as: Standard information, such as a unique identifier assigned by the DUCC System).
Challenger and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Challenger provided a way of using scalable number of fragments when dealing with the image data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scalable number of fragments taught by Challenger into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able dynamically adjust the number of fragments to use which increase the flexibility of the system.

Regarding Claim 37, the combination of Paltashev and Challenger teaches the invention in Claim 36.
Paltashev does not expressly disclose but Challenger teaches modifying [[ at least one of the configurable number of pipelines or ]] the configurable number of pipeline stages in response to user input (Challenger, Paragraph [0041], [0064], [0065], The number of pipelines 246 and threads per pipeline may be configurable per Job. Each Factory-214e created state representation may include a variety of fields and associated information, such as: Standard information, such as a unique identifier assigned by the DUCC System. System 200 may allow one or more users 210 to communicate with the DUCC System 200 via a Command Line Interface (CLI) )
As explained in rejection of claim 36, the obviousness for combining of shared resources change by system or user of Challenger into Paltashev is provided above.

Claim 22, 23, 24, 25, 26, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Challenger et al. (US 20150095917 A1, hereinafter Challenger) as applied to claims 21, 30 above respectively and further in view of Morris et al. (US 20070043856 A1, hereinafter Morris)

Regarding Claim 22, the combination of Paltashev and Challenger teaches the invention in Claim 21.
The combination further teaches [[ a configurable number of ]] queues for storing packets that include commands for execution by corresponding virtual graphics pipelines command processor configured to schedule and dispatch commands to [[ a configurable number of ]] queues (Paltashev, Fig. 8-9, Multiple Queue Entity mapping to Element Block Queue Cache, Pixel Packet, Paragraph [0079], “execution block's queue and cache controller 51 allocates memory resource for  one or more logical frames of the entity in cache memory 88” ; [0095], “stage 4 may be concluded with pixel packet data stored in cache memory 88”; [0097], “In FIG. 10, a draw command may be received at step 104 in the global spreader 12, which causes the global spreader 12 to check the triangle input packet.  If the triangle input packet contains indices, step 106 may be executed in global spreader 12 such that the vertex table 43 is accessed in regard to the triangle packet received”),
wherein the [[ configurable number of ]] queues are configured to store packets comprising the commands (Paltashev, Paragraph [0015], [0017], [0029], “a parallel graphics' processor that processes graphics data packets in a logical pipeline, including” “the multiprocessor pool may have special dispatch cues where tasks and threads are waiting for assignment and execution, as well as for I/O event completion”; “real-time scheduling processors use processor assignment to task in threads”).
Paltashev does not expressly disclose but Morris teaches a configurable number of queues (Morris, Paragraph [0035], The relay 204 is a part of the virtual pipeline 200. As an example, the relay 204 share substantially the same structure as the relay 204 share substantially the same structure as the relay 202 and the relay 206. The relay 204 includes a source 208, a queue 209, and a sink 210. The source 208 is an object that represents a generic source that creates events. The sink 210 represents a generic sink that consumes events. The queue 209 holds all the events already read from the source, but not yet written to the sink. Once the sink 210 becomes writable, the event is sent to the sink 210. If the sink 201 consumes the event, the event is removed from the queue 209)
Morris and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Morris provided multiple queues for graphic pipeline process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple queues of pipelines in the virtual graphics pipeline process taught by Morris into modified invention of Paltashev and Grossman such that during the processing of pipeline graphic data, system will be able to provide multiple queues when processing data using virtual graphics pipeline. 

Regarding Claim 23, the combination of Paltashev, Challenger and Morris teaches the invention in Claim 22.
The combination further teaches an application driver configured to allocate memory for the queues (Paltashev, Paragraph [0079], the execution block's queue and cache controller 51 <read on application driver> allocates memory resource for one or more logical frames of the entity in cache memory 88).

Regarding Claim 24, the combination of Paltashev, Challenger and Morris teaches the invention in Claim 23.
The combination further teaches wherein the command processor is further configured to activate the queues and synchronize applications based on priority and detected activity information (Paltashev, Paragraph [0017], [0076], [0088],  The second configuration is dynamic assignment, as similarly described above, which calls for tasks being assigned to any processor from the pool depending upon available resources and task priority. The logic rename table has one or more controllers providing activity and updates to the table. the queue and cache controller's stage parser 82 may direct the transformed geometry and raw attributes to be transferred so that the attribute transform and lightening shader operation may be performed. The resulting data may be stored again in cache memory).

Regarding Claim 25, the combination of Paltashev, Challenger and Morris teaches the invention in Claim 24.
The combination further teaches a control unit (Paltashev, Fig. 2, “Non-Blocking Multichannel I/O Control) 
configured to allocate the plurality of [[ shared ]] resources to the configurable number of virtual graphics pipelines (Paltashev, Paragraph [0015], [0049], “real-time scheduling processors use processor assignment to task in threads (resource allocation).”; The local scoreboard comprises a queue and cache controller with a stage parser that operates to push entities from stage to stage through the processing pipeline as well as physical memory allocation for upgraded status entities throughout the execution of various processes; [0069], Data may also be communicated by bus 79 to the entity descriptor table 78, which is configured to contain information about assigned packets' data relation, allocation, readiness, and the current stage of processing; All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83; it is noted the pipeline are defined in the table and table designed to configurable based on information to process).
Paltashev does not explicitly disclose but Challenger teaches a plurality of shared resources (Challenger, Paragraph [0046], The DUCC-Shares 262 may reside on a shared resource (such as shared memory) accessible by one or more of the Nodes)
As explained in rejection of claim 21, the obviousness for combining of shared resources of Challenger into Paltashev is provided above.

Regarding Claim 26, the combination of Paltashev, Challenger and Morris teaches the invention in Claim 25.
The combination further teaches wherein the control unit is configured to modify the configurable number of virtual graphics pipelines that are implemented using the [[ shared ]] resources (Paltashev, Paragraph [0069], “All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83”; Paragraph [0017], “an application can be a set of threads that cooperate and execute concurrently in the same address space but using different processors”)
and to modify [[ the configurable number of ]] queues for storing packets comprising commands for execution by the modified configurable number of virtual graphics pipelines (Paltashev, Fig. 8-9, Multiple Queue Entity mapping to Element Block Queue Cache, Pixel Packet, Paragraph [0079], “execution block's queue and cache controller 51 allocates memory resource for  one or more logical frames of the entity in cache memory 88” ; [0095], “stage 4 may be concluded with pixel packet data stored in cache memory 88”; [0097], “In FIG. 10, a draw command may be received at step 104 in the global spreader 12, which causes the global spreader 12 to check the triangle input packet.  If the triangle input packet contains indices, step 106 may be executed in global spreader 12 such that the vertex table 43 is accessed in regard to the triangle packet received”; Fig. 3, Paragraph [0043], “the dynamic scheduling approach is mapped to the logical graphics pipeline, where each part processes a specific type of graphics data object and executes threads containing several microthreads”).
Paltashev does not explicitly disclose but Challenger teaches a plurality of shared resources (Challenger, Paragraph [0046], The DUCC-Shares 262 may reside on a shared resource (such as shared memory) accessible by one or more of the Nodes),
As explained in rejection of claim 22, the obviousness for combining of shared resources of Challenger into Paltashev is provided above. 
Paltashev does not expressly disclose but Morris teaches a configurable number of queues (Morris, Paragraph [0035], The relay 204 is a part of the virtual pipeline 200. As an example, the relay 204 share substantially the same structure as the relay 204 share substantially the same structure as the relay 202 and the relay 206. The relay 204 includes a source 208, a queue 209, and a sink 210. The source 208 is an object that represents a generic source that creates events. The sink 210 represents a generic sink that consumes events. The queue 209 holds all the events already read from the source, but not yet written to the sink. Once the sink 210 becomes writable, the event is sent to the sink 210. If the sink 201 consumes the event, the event is removed from the queue 209)
As explained in rejection of claim 22, the obviousness for combining of configurable number of queues of Morris into Paltashev is provided above. 

Regarding Claim 35, the combination of Paltashev and Challenger teaches the invention in Claim 34.
The combination further teaches modifying [[ the configurable number of]] queues for storing packets including commands for execution by the modified configurable number of pipelines (Paltashev, Fig. 8-9, Multiple Queue Entity mapping to Element Block Queue Cache, Pixel Packet, Paragraph [0079], “execution block's queue and cache controller 51 allocates memory resource for  one or more logical frames of the entity in cache memory 88” ; [0095], “stage 4 may be concluded with pixel packet data stored in cache memory 88”; [0097], “In FIG. 10, a draw command may be received at step 104 in the global spreader 12, which causes the global spreader 12 to check the triangle input packet.  If the triangle input packet contains indices, step 106 may be executed in global spreader 12 such that the vertex table 43 is accessed in regard to the triangle packet received”; Fig. 3, Paragraph [0043], “the dynamic scheduling approach is mapped to the logical graphics pipeline, where each part processes a specific type of graphics data object and executes threads containing several microthreads”).
The combination does not expressly disclose but Morris teaches a configurable number of queues (Morris, Paragraph [0035], The relay 204 is a part of the virtual pipeline 200. As an example, the relay 204 share substantially the same structure as the relay 204 share substantially the same structure as the relay 202 and the relay 206. The relay 204 includes a source 208, a queue 209, and a sink 210. The source 208 is an object that represents a generic source that creates events. The sink 210 represents a generic sink that consumes events. The queue 209 holds all the events already read from the source, but not yet written to the sink. Once the sink 210 becomes writable, the event is sent to the sink 210. If the sink 201 consumes the event, the event is removed from the queue 209)
Morris and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Morris provided multiple queues for graphic pipeline process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate multiple queues of pipelines in the virtual graphics pipeline process taught by Morris into modified invention of Paltashev and Grossman such that during the processing of pipeline graphic data, system will be able to provide multiple queues when processing data using virtual graphics pipeline. 

Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Challenger et al. (US 20150095917 A1, hereinafter Challenger), further in view of Morris et al. (US 20070043856 A1, hereinafter Morris) as applied to claim 26 above and further in view of Snyder, II et al. (US 20160140059 A1, hereinafter Snyder)

Regarding Claim 27, the combination of Paltashev, Challenger and Morris teaches the invention in Claim 26.
The combination further teaches wherein each virtual graphics pipeline comprises a [[ configurable ]] number of virtual pipe stages configured to execute commands using the shared resources (Paltashev, Paragraph [0043], “the dynamic scheduling approach is mapped to the logical graphics pipeline”; “microthreads that are fragments <read on virtual pipe stages> of code to be executed on graphics data objects”; [0030], “The parallel graphics processor disclosed below has a spreader that is coupled to a plurality of execution blocks, which execute instructions”; [0046], “Fixed function hardware and cache unit 21 (hereinafter "fixed function unit 21") includes dedicated graphics resources for implementing the fixed function”; [0052], “using the status information of the execution blocks and data received from the fixed function units 21.  In interaction with the execution blocks' local queue-cache controller 51, as shown in FIG. 4, the global spreader 12 creates new entities to push into a logical pipeline”) 
Paltashev does not expressly disclose but Snyder teaches the control unit is configured to modify the configurable number of virtual pipe stages (Snyder, Paragraph [0010], The single pipeline including replicated architecturally hidden structures, shared logic resources and shared architecturally hidden structures [0048], “he pipelined unit adds add log.sub.2(n) bits of state at every stage of the pipeline. These bits record which design unit the data is associated with. In a pipelined design, different stages may be associated with different units. Every structure that needs to be architecturally visible as multiple structures is replicated n times.”)
Snyder and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Snyder provided a way of using scalable number of fragments when dealing with the image data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate scalable number of fragments taught by Snyder into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able dynamically adjust the number of fragments to use which increase the flexibility of the system.

Regarding Claim 28, the combination of Paltashev, Challenger, Morris and Snyder teaches the invention in Claim 27.
Paltashev does not expressly disclose but Snyder teaches wherein the control unit is configured to modify at least one of [[ the configurable number of virtual graphics pipelines, the configurable number of queues, or ]] the configurable number of virtual pipe stages in response to user input  (Snyder, Paragraph [0010], The single pipeline including replicated architecturally hidden structures, shared logic resources and shared architecturally hidden structures [0048], “he pipelined unit adds add log.sub.2(n) bits of state at every stage of the pipeline. These bits record which design unit the data is associated with. In a pipelined design, different stages may be associated with different units. Every structure that needs to be architecturally visible as multiple structures is replicated n times.” [0061], To provide for interaction with a user, the above described techniques can be implemented on a computer having a display device)
As explained in rejection of claim 27, the obviousness for combining of shared resources change by system or user of Snyder into Paltashev is provided above.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Challenger et al. (US 20150095917 A1, hereinafter Challenger), further in view of Morris et al. (US 20070043856 A1, hereinafter Morris) and Snyder, II et al. (US 20160140059 A1, hereinafter Snyder) as applied to Claim 27 above and further in view of Patel et al. (US 20050243094 A1, hereinafter Patel)

Regarding Claim 29, the combination of Paltashev, Challenger, Morris  and Snyder teaches the invention in Claim 27.
The combination does not expressly disclose but Patel teaches wherein the control unit is configured to instantiate an emulation of at least one of the plurality of fixed-function hardware units on at least one of the programmable processing cores (Patel, Paragraph [0021], “Both fixed function and programmable vertex shaders usually function in those ways during that stage in the pipeline. If an application has more information to be processed in these areas, there will be a bottleneck in the vertex shader”; [0083], “hardware itself is fixed, and thus there are times when the pixel shader or vertex shader remain idle, for instance, when the computations involve heavy matrix manipulation and the vertex shader is unable to compute such values fast enough. Thus, the pipeline may have bottlenecks due to excessive processing”)
in response to detection of a bottleneck in the at least one of the plurality of fixed-function hardware units (Patel, [0105], “the geometry shader of the invention may also be used to generate new geometry in a more general and programmable manner, as differentiated from a tesselator-which is fixed function”),
and wherein the control unit is configured to reconfigure virtual graphics pipelines that utilize the at least one of the plurality of fixed-function hardware units to use the at least one emulated fixed-function hardware unit. (Patel, [0026], “it would be desirable to be able to dynamically reconfigure the cores of a graphics subsystem so that the core processing of the data is automatically tailored to the task being requested to be performed”; [0049], “The common shader core allows simplified optimization as identical hardware units for the different shaders provide load balancing by reconfiguring, or disabling a shader as part of the pipeline when it is not needed”).
Patel and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Patel provided a way of dynamically reconfigure pipeline based on bottleneck detected during pipeline data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate dynamically reconfigure pipeline taught by Patel into modified invention of Paltashev such that during the processing of pipeline graphic data, when bottleneck has been detected system will be able to dynamically reconfigure the pipeline processing and improve the performance based on the hardware configuration.

Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Challenger et al. (US 20150095917 A1, hereinafter Challenger) as applied to Claim 30 above and further in view of Patel et al. (US 20050243094 A1, hereinafter Patel)

Regarding Claim 38, the combination of Paltashev and Challenger teaches the invention in Claim 30.
The combination does not expressly disclose but Patel teaches instantiating an emulation of at least one of the plurality of fixed-function hardware units on at least one of the programmable processing cores (Patel, Paragraph [0021], “Both fixed function and programmable vertex shaders usually function in those ways during that stage in the pipeline. If an application has more information to be processed in these areas, there will be a bottleneck in the vertex shader”; [0083], “hardware itself is fixed, and thus there are times when the pixel shader or vertex shader remain idle, for instance, when the computations involve heavy matrix manipulation and the vertex shader is unable to compute such values fast enough. Thus, the pipeline may have bottlenecks due to excessive processing”)
in response to detection of a bottleneck in the at least one of the plurality of fixed-function hardware units (Patel, [0105], “the geometry shader of the invention may also be used to generate new geometry in a more general and programmable manner, as differentiated from a tesselator-which is fixed function”);
and reconfiguring at least one of the virtual graphics pipelines that utilizes the at least one of the plurality of fixed-function hardware units to use the at least one emulated fixed function hardware unit (Patel, [0026], “it would be desirable to be able to dynamically reconfigure the cores of a graphics subsystem so that the core processing of the data is automatically tailored to the task being requested to be performed”; [0049], “The common shader core allows simplified optimization as identical hardware units for the different shaders provide load balancing by reconfiguring, or disabling a shader as part of the pipeline when it is not needed”).
Patel and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Patel provided a way of dynamically reconfigure pipeline based on bottleneck detected during pipeline data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate dynamically reconfigure pipeline taught by Patel into modified invention of Paltashev such that during the processing of pipeline graphic data, when bottleneck has been detected system will be able to dynamically reconfigure the pipeline processing and improve the performance based on the hardware configuration.

Claim 39 are rejected under 35 U.S.C. 103 as being unpatentable over Paltashaev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Challenger et al. (US 20150095917 A1, hereinafter Challenger), further in view of  Snyder, II et al. (US 20160140059 A1, hereinafter Snyder)

Regarding Claim 39, Paltashev teaches a method comprising: allocating memory for storing packets including commands (Paltashev, Paragraph [0095], Operation concluded with pixel packet data stored in cache memory); concurrently executing commands on a first number of virtual graphics pipelines that are implemented using resources of a plurality of programmable processing cores  (Paltashev, Paragraph [0069], “All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83”; Paragraph [0017], “an application can be a set of threads that cooperate and execute concurrently in the same address space but using different processors”)
and a plurality of fixed-function hardware units (Paltashev, Paragraph [0027], “For graphics processing applications, the features described above have historically included fixed function and programmable hardware based pipeline solutions”)
 [[ reconfiguring the virtual graphics pipelines in response to system events or user input such that a second number of virtual graphics pipelines, different than the first number, are implemented ]] using the resources of the plurality of programmable processing cores and the plurality of fixed function hardware units (Paltashev, Paragraph [0043], “the dynamic scheduling approach is mapped to the logical graphics pipeline”; “microthreads that are fragments of code to be executed on graphics data objects”; [0030], “The parallel graphics processor disclosed below has a spreader that is coupled to a plurality of execution blocks, which execute instructions”; [0046], “Fixed function hardware and cache unit 21 (hereinafter "fixed function unit 21") includes dedicated graphics resources for implementing the fixed function”); and concurrently executing commands on the [[ second ]] number of virtual graphics pipelines subsequent [[ to the reconfiguration ]] (Paltashev, Paragraph [0069], “All logical FIFOs used for a virtual graphics pipeline are implemented using the descriptor table 78 and stage parser 82 having a stage pointer table 83”; Paragraph [0017], “an application can be a set of threads that cooperate and execute concurrently in the same address space but using different processors”)
Paltashev does not expressly disclose but Challenger teaches reconfiguring the virtual graphics pipelines in response to system events or user input (Challenger, Paragraph [0041], The number of pipelines 246 and threads per pipeline may be configurable per Job 238. [0079], This information may be published for use by the. Agents 258 to enforce Linux Control Group limitations on storage used by the corresponding entity using such DUCC Shares 262 (for example, a pipeline 246). Employing Linux Control Groups is analogous to defining virtual machines of a certain size. Paragraph [0046], The size of the DUCC-Shares 262 may differ from one embodiment of the invention to the next, and may be made dynamically configurable such that the size changes depending on the number and types of Jobs 238 that run on the DUCC System 200 at a given time. such that each Job 238 is allocated one JD-Share and, based upon a memory size specified by a requesting user 210). 
Challenger and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Challenger provided configurable shared resources controlled by the memory controller when dealing with virtual memory space of graphics pipeline. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate shared resources allocation taught by Challenger into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able to use controller dynamically adjust the shared resources allocated on memory structure depends on the tasks is executing in order to achieve more efficiently process graphic data without losing any losing any functionality.
The combination does not explicitly disclose but Snyder teaches such that a second number of virtual graphics pipelines, different than the first number (Snyder, Paragraph [0041], [0048], multiple independent SMMU 302a-b pipelines. ARM has specific architecture requirements to implement a certain number of registers. One way to meet these architecture requirements is implementing multiple independent copies of the SMMU 302a-b; In a pipelined design, different stages may be associated with different units. Every structure that needs to be architecturally visible as multiple structures is replicated n times. Caching structures, which are architecturally invisible, can be made larger and shared within the pipeline, as performance requirements dictate).
Snyder and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Snyder provided configurable shared resources controlled by the memory hierarchy when dealing with graphics pipeline. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate shared resources allocation taught by Snyder into modified invention of Paltashev such that during the processing of pipeline graphic data, system will be able to use controller dynamically adjust the shared resources depends on the tasks is executing in order to achieve the high efficiency graphic data process without losing any losing any functionality.


Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Paltashev et al. (US 20070030280 A1, hereinafter Paltashev) in view of Challenger et al. (US 20150095917 A1, hereinafter Challenger), further in view of  Snyder, II et al. (US 20160140059 A1, hereinafter Snyder) as applied to Claim 39 above and further in view of Patel et al. (US 20050243094 A1, hereinafter Patel).

Regarding Claim 40, the combination of Paltashev, Challenger and Snyder teaches the invention in Claim 39.
The combination does not expressly disclose but Patel teaches instantiating an emulation of at least one of the plurality of fixed-function hardware units on at least one of the programmable processing cores (Patel, Paragraph [0021], “Both fixed function and programmable vertex shaders usually function in those ways during that stage in the pipeline. If an application has more information to be processed in these areas, there will be a bottleneck in the vertex shader”; [0083], “hardware itself is fixed, and thus there are times when the pixel shader or vertex shader remain idle, for instance, when the computations involve heavy matrix manipulation and the vertex shader is unable to compute such values fast enough. Thus, the pipeline may have bottlenecks due to excessive processing”)
in response to detection of a bottleneck in the at least one of the plurality of fixed-function hardware units (Patel, [0105], “the geometry shader of the invention may also be used to generate new geometry in a more general and programmable manner, as differentiated from a tesselator-which is fixed function”); and
reconfiguring at least one of the virtual graphics pipelines that utilizes the at least one of the plurality of fixed-function hardware units to use the at least one emulated fixed-function hardware unit (Patel, [0026], “it would be desirable to be able to dynamically reconfigure the cores of a graphics subsystem so that the core processing of the data is automatically tailored to the task being requested to be performed”; [0049], “The common shader core allows simplified optimization as identical hardware units for the different shaders provide load balancing by reconfiguring, or disabling a shader as part of the pipeline when it is not needed”).
Patel and Paltashev are analogous since both of them are dealing with graphics pipelines. Paltashev provided a way of process graphic primitives using concurrently virtual graphics pipeline process. Patel provided a way of dynamically reconfigure pipeline based on bottleneck detected during pipeline data processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate dynamically reconfigure pipeline taught by Patel into modified invention of Paltashev such that during the processing of pipeline graphic data, when bottleneck has been detected system will be able to dynamically reconfigure the pipeline processing and improve the performance based on the hardware configuration.


Response to Arguments
Applicant asserts the previous office action did not address the Claim 39 has been considered but is not persuasive.
In response to the argument. In the previous office action although there is minor typo in the header, but on Page 21 of previous office action, Claim 39 was reviewed and rejected (please the screen shot below displays the partial rejection copied from previous office action). Therefore, applicant remark cannot be considered persuasive.

    PNG
    media_image1.png
    747
    830
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claim 21-40 filed on 8/5/2022, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches limitation on “shared resources are allocated to implement a configurable number of virtual graphics pipelines” have been considered but are moot in view of the new ground(s) of rejection.
In regard to Claims 22-29 and 31-38, 40 they directly/indirectly depend on independent Claim 21, 30, 39 respectively. Applicant does not argue anything other than the independent claim 21, 30, 39. The limitations in those claims in conjunction with combination previously established as explained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A_Graph_Drawing_Based_Spatial_Mapping_Algorithm_for_Coarse-Grained_Reconfigurable_Architectures – IEEE - 2009
 Chromium - A Stream-Processing Framework for Interactive Rendering on Clusters - 2002 - Humphreys et al.
 Design_Space_Exploration_for_Efficient_Resource_Utilization_in_Coarse-Grained_Reconfigurable_Architecture - 201010
 Polymorphic Pipeline Array - 20091216 - Park et al
 Pomegranate A Fully Scalable Graphics Architecture - Eldridge et al
 Resource management for Infrastructure as a Service in Cloud Computing - 20131025 - Manvi et al

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YuJang Tswei/Primary Examiner, Art Unit 2619